Case 8:20-cv-01540-DOC-JDE Document 31 Filed 11/13/20 Page 1 of 3 Page ID #:453
Case 8:20-cv-01540-DOC-JDE Document 31 Filed 11/13/20 Page 2 of 3 Page ID #:454




   1 SUBRAMANIAN LALGUDI,                    Case No. 8:20-cv-01910-DOC-JDE
     Individually and On Behalf of All
   2
     Others Similarly Situated,
   3
                  Plaintiff,
   4
   5        v.
   6
     ALTERYX, INC., DEAN A.
   7 STOECKER, and KEVIN RUBIN,
   8
                  Defendants.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           ORDER
Case 8:20-cv-01540-DOC-JDE Document 31 Filed 11/13/20 Page 3 of 3 Page ID #:455




   1        Having considered the motion of Alejandro Handal, Steven Cardoza, and
   2 Homayon Farnoodymeher for consolidation of related actions, appointment as lead
   3 plaintiff, and approval of counsel (the “Motion”), and good cause appearing therefore,
   4 IT IS HEREBY ORDERED THAT:
   5        1.     The Motion is GRANTED;
   6        2.     The above-captioned actions are consolidated pursuant to Federal Rule
   7 of Civil Procedure 42(a) as In re Alteryx, Inc. Securities Litigation, Master File No.
   8 8:20-cv-01540;
   9        3.     The Court, having considered the provisions of the Private Securities
  10 Litigation Reform Act of 1995, 15 U.S.C. § 78u-4(a)(3)(B), appoints Alejandro
  11 Handal, Steven Cardoza, and Homayon Farnoodymeher as Lead Plaintiff; and
  12        4.     Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), the Court approves Glancy
  13 Prongay & Murray LLP and Pomerantz LLP as Lead Counsel for the class.
  14
  15 SO ORDERED.
  16
             November 13
  17 Dated: ______________, 2020
  18                                               ______________________________
                                                   HONORABLE DAVID O. CARTER
  19
                                                   UNITED STATES DISTRICT JUDGE
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               ORDER
